United States Court of Appeals
                      For the First Circuit


No. 18-2032

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                          ROSS MCLELLAN,

                      Defendant, Appellant.




                           ERRATA SHEET


     The opinion of this Court, issued on May 20, 2020, is amended
as follows:

     On page 22, line 20, replace "Security Exchange Commission"
with "Securities and Exchange Commission"
     On page 30, line 10, to close the internal quotation, insert
a single closing quotation mark after the "." following "security"
     On page 37, line 4, replace "foregone" with "forgone"
     On page 38, line 21, replace "it" with "court"
     On page 62, line 8, replace "Court" with "court"
     On page 67, line 8, insert an apostrophe at the end of "firms"